DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-21 have been examined.

Allowable Subject Matter
Claims 2-11 are allowed.
The following is a statement of reasons for allowance:  The closest prior art of record, Wolf et al. (U.S. Patent Application Publication 2007/0219866), discloses a method comprising: receiving information via a web site (and therefore presumably via a web browser or application), the information comprising interaction data from a user (paragraph 49).  Wolf discloses one or more secondary devices located in an area proximate to the user device, the one or more secondary devices operable to affect one or more physical characteristics of an environment proximate to the user (paragraphs 50-57; Figures 2 and 5), although not determining, based on the interaction data, that one or more secondary devices are located in an area proximate to the user device.  However, Wissner-Gross et al. (U.S. Patent Application Publication 2014/0164122) teaches determining that one or more secondary devices are located in an area proximate to a user device (paragraphs 25-30).  
Wolf also discloses communicating an environmental rule, or a decision made based on an environmental rule, to cause at least one secondary device of the one or more secondary devices to affect at least one physical characteristic of at least a portion of the area proximate to the user device (paragraphs 50-57; Figures 2 and 5).  However, Wolf does not disclose determining, based on the user interaction and the one or more physical characteristics of the environment, an environmental rule for affecting a first physical characteristic of the one or more physical characteristics.  No other prior art of record supplies the deficiency of Wolf. 
Furthermore, claims 2-11 are not directed to commercial interactions, or to some other category of abstract idea, or to another judicial exception, and are therefore patent-eligible under 35 U.S.C. 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Claims 12, 13, 14, 15, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Wolf et al. (U.S. Patent Application Publication 2007/0219866), discloses a controller device comprising a memory storing instructions; and a processor configured to execute the instructions to cause the device to execute operations (Figure 1; paragraphs 37 and 39-42).  Wolf does not expressly disclose that the memory is non-transitory, but it is well known for computer memories to be non-transitory.  Wolf discloses one or more secondary devices located in an area proximate to the user device, the one or more secondary devices operable to affect one or more physical characteristics of an environment proximate to the user (paragraphs 50-57; Figures 2 and 5), although not determining, based on the interaction data, that one or more secondary devices are located in an area proximate to the user device.  However, Wissner-Gross et al. (U.S. Patent Application Publication 2014/0164122) teaches determining that one or more secondary devices are located in an area proximate to a user device (paragraphs 25-30).  Wolf discloses receiving information via a web site (and therefore presumably via a web browser or application), the information comprising interaction data from a user (paragraph 49), although not that the interaction data indicates a user interaction flow provided to a user device via a merchant website or a mobile application of a merchant; Wolf does not disclose determining, from the interaction data, an identity of the merchant and a product or a service of the merchant and associated with the user interaction.  
Wolf does not disclose determining, using a rules engine, an environmental rule based on the user interaction and the one or more physical characteristics, the environmental rule for affecting a first physical characteristic of the one or more physical characteristics, wherein the first physical characteristic is related to the product or service; and communicating the environmental rule to at least some of the secondary devices.  Wolf discloses communicating an environmental rule, or a decision made based on an environmental rule, to cause at least one secondary device of the one or more secondary devices to adjust at least one physical characteristic to affect a physical environment proximate to the user device (paragraphs 50-57; Figures 2 and 5).  However, the differences between claim 12 and the disclosure of Wolf in combination with that of Wissner-Gross are sufficiently great that the other prior art references of record do not disclose, teach, or reasonably suggest further modifying the combination of Wolf and Wissner-Gross to arrive at the recited controller device.
Furthermore, claims 12-16 are not directed to commercial interactions, or to some other category of abstract idea, or to another judicial exception, and are therefore patent-eligible under 35 U.S.C. 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 17, 19, 20, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Wolf et al. (U.S. Patent Application Publication 2007/0219866), discloses a machine-readable medium having instructions stored thereon, the instructions executable to cause performance of operations (Figure 1; paragraphs 37 and 39-42).  Wolf does not expressly disclose that the machine-readable medium is non-transitory, but it is well known for machine-readable media to be non-transitory.  Wolf discloses one or more secondary devices located in an area proximate to the user device, the one or more secondary devices operable to affect one or more physical characteristics of an environment proximate to the user (paragraphs 50-57; Figures 2 and 5), although not determining, based on the interaction data, one or more secondary devices located in an area proximate to the user device.  However, Wissner-Gross et al. (U.S. Patent Application Publication 2014/0164122) teaches determining that one or more secondary devices are located in an area proximate to a user device (paragraphs 25-30).  Wolf discloses receiving information via a web site, the information comprising interaction data from a user (paragraph 49), although not that the interaction data indicates a user interaction flow provided to a user device via a merchant website or a mobile application of a merchant; Wolf does not disclose determining, from the interaction data, an identity of the merchant and a product or a service of the merchant that corresponds to the user interaction.
Wolf does not disclose determining, using a rules engine, an environmental rule based on the user interaction and the one or more physical characteristics, the environmental rule for modifying a first physical characteristic of the one or more physical characteristics, wherein the first physical characteristic is related to the product or service; and communicating the environmental rule to at least some of the secondary devices.  Wolf discloses communicating an environmental rule, or a decision made based on an environmental rule, to cause at least one secondary device of the one or more secondary devices to adjust at least one physical characteristic to affect the physical environment (paragraphs 50-57; Figures 2 and 5).  However, the differences between claim 17 and the disclosure of Wolf in combination with that of Wissner-Gross are sufficiently great that the other prior art references of record do not disclose, teach, or reasonably suggest further modifying the combination of Wolf and Wissner-Gross to arrive at the recited non-transitory machine-readable medium.
Furthermore, claims 17-21 are not directed to commercial interactions, or to some other category of abstract idea, or to another judicial exception, and are therefore patent-eligible under 35 U.S.C. 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	July 11, 2022